United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTARTION, Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-784
Issued: October 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 29, 2009 appellant filed a timely appeal from a merit decision dated
January 5, 2009, of the Office of Workers’ Compensation Programs, which found an
overpayment of compensation in the amount of $773.30. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of $773.30
for the period October 16, 2005 through August 30, 2008; and (2) whether the Office abused its
discretion under section 8129(a) of the Federal Employees’ Compensation Act in denying waiver
of the recovery of the overpayment.
On appeal, appellant contends that the Office should grant a waiver of recovery of the
overpayment because he was found to be without fault in its creation and because he suffered
financially, physically and mentally due to the Office’s mistakes.

FACTUAL HISTORY
On May 27, 2005 appellant, then a 25-year-old transportation security screener, sustained
an injury to his hip and groin area when he tripped over a floor mat in the performance of duty.
His claim was accepted for right hip and pelvis strain, as well as synovitis/tenosynovitis of the
right hip. Appellant was placed on the periodic rolls.
On November 24, 2008 the Office advised appellant that it had made a preliminary
determination that an overpayment of $773.30 had occurred, as health benefit premiums had
been incorrectly deducted from his compensation payments under code 111 instead of code 104
from November 16, 2005 to August 30, 2008, due to a coding error. He was found to be without
fault in the creation of the overpayment. The Office advised appellant of actions available to
him if he believed that he should receive a waiver, including the ability to request a
prerecoupment hearing and to submit a completed overpayment recovery questionnaire and
financial evidence. The record does not contain information or evidence submitted by appellant
in response to the preliminary determination of overpayment.
The record reflects that, for the period October 16, 2005 through August 30, 2008, the
Office deducted health insurance from appellant’s compensation payments under code 111,
rather than under code 104, as authorized by appellant.1 A fiscal audit dated October 17, 2008
reflects that the amount deducted from appellant’s compensation payments for health insurance
premiums from October 16, 2005 to August 30, 2008 was $1,559.54. The audit worksheet also
reflects that the amount that should have been deducted from compensation benefits for that
period under the proper code was $2,332.24, resulting in a difference of $773.30.
In a January 5, 2009 decision, the Office finalized its determination that an overpayment
of compensation in the amount of $773.30 had occurred, due to the fact that health insurance
premiums had not been incorrectly deducted from compensation payments from October 16,
2005 to August 30, 2008, due to a coding error. Although appellant was without fault in the
creation of the overpayment, he did not submit any evidence or argument for a waiver. The
Office informed appellant that he should forward a check to the Office in the entire amount of
the overpayment.2
LEGAL PRECEDENT -- ISSUE 1
The Act3 provides that the United States shall pay compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of his
duty.4 When an overpayment has been made to an individual because of an error of fact or law,
1

The record contains a copy of a December 16, 2002 health benefit election form-reflecting appellant’s election
for health insurance coverage under code 104.
2

Appellant submitted additional evidence after the Office’s January 5, 2009 decision; however, the Board cannot
consider such evidence for the first time on appeal. The Board’s review of a case shall be limited to the evidence in
the case record, which was before the Office at the time of its final decision. 20 C.F.R. § 10.501.2(c) (2007).
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

2

adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.
The regulations of the Office of Personnel Management (OPM), which administers the
Federal Employees’ Health Benefits program, provide guidelines for registration, enrollment and
continuation of enrollment of federal employees. In this connection, 5 C.F.R. § 890.502(a)(1)
provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due the
United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”5
In addition, 5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and applicable agency contributions required
under section 8906 of Title 5 United States Code, to OPM for deposit in the
Employees Health Benefits Fund.”6
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.7 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.8 The Board has recognized that, when an under withholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
the Office must pay the full premium to OPM when the error is discovered.9
ANALYSIS -- ISSUE 1
The Office made deductions for health insurance benefits from appellant’s compensation
payments using an incorrect code. Appellant does not dispute the fact or amount of
overpayment. The Board finds that the Office properly determined that he received an
overpayment of compensation in the amount of $773.30, for the period October 16, 2005 to
August 30, 2008. The record reflects that the Office deducted the amount of $1,559.54 from
appellant’s compensation benefits for health insurance premiums for the period October 16, 2005
5

5 C.F.R. § 890.502(a)(1).

6

Id. at § 890.502(c).

7

Supra note 5.

8

Id.

9

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland,
39 ECAB 1377 (1988); 5 C.F.R. § 890.502.

3

to August 30, 2008 based on code 111, rather than code 104, which was authorized by appellant.
The evidence reflects that the actual cost of his health insurance during that period was
$2,332.24. The difference between the amount the Office should have deducted and the amount
actually withheld represents an overpayment. The Board has recognized that when an under
withholding of health insurance premiums is discovered, the entire amount is deemed an
overpayment, because the Office must pay the full premium to OPM when the error is
discovered.10 The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $773.30.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act11 provides that an overpayment must be recovered unless
incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. The Office must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of the Act or would be against equity and good
conscience.12
Section 10.436 of the implementing federal regulations13 provide that recovery of an
overpayment will defeat the purpose of the Act if recovery would cause undue hardship by
depriving a presently or formerly entitled beneficiary of income and resources needed for
ordinary and necessary living expenses and outlines the specific financial circumstances under
which recovery may be considered to defeat the purpose of the Act.
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.14
Section 10.438(a) provides that the individual who received the overpayment is
responsible for providing information about income, expenses and assets as specified by the
Office, as this information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the Act or be against equity and good conscience.15 This
information would also be used to determine the repayment schedule, if necessary. Section
10

See James Lloyd Otte, supra note 9.

11

5 U.S.C. § 8129.

12

Wade Baker, 54 ECAB 198 (2002).

13

20 C.F.R. § 10.436.

14

Id. at § 10.437.

15

Id. at § 10.438(a).

4

10.438(b) provides that failure to submit the requested information within 30 days of the request
shall result in denial of waiver.16
ANALYSIS -- ISSUE 2
In its November 24, 2008 preliminary overpayment determination, the Office informed
appellant of actions available to him if he believed that he should receive a waiver. It advised
him to submit a completed overpayment recovery questionnaire, as well as information and
evidence regarding his income and expenses, within 30 days.
Appellant did not respond. He failed to submit a completed overpayment recovery
questionnaire form prior to the issuance of the Office’s final decision; nor did he submit financial
information outlining his income and expenses. As a result, there was no evidence before the
Office establishing that recovery of the overpayment would defeat the purpose of the Act or
would be against equity and good conscience.17 As appellant failed to submit the requested
information, as required by section 10.438 of its regulations, he was not entitled to a waiver.18
The Board finds that the Office properly denied waiver of recovery of the overpayment of
compensation.19
On appeal, appellant asserts that he should not be required to make repayment because
the overpayment was not his fault. The fact that appellant was without fault does not preclude
the Office from recovering all or part of the overpayment.20 Because he failed to submit the
requested financial information, appellant left the Office with no choice but to deny waiver.21
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $773.30 for the
period October 16, 2005 through August 30, 2008. The Board further finds that the Office
properly denied waiver.

16

Id. at § 10.438(b).

17

See 20 C.F.R. § 10.438(a) (in requesting waiver, the overpaid individual has the responsibility for providing
financial information).
18

See T.S., 60 ECAB ___ (Docket No. 08-1604, issued March 13, 2009).

19

The Board notes that it does not have jurisdiction to review the Office’s finding that the overpayment would be
recovered in a lump sum. The Board’s jurisdiction is limited to reviewing those cases where the Office seeks
recovery from continuing compensation under the Act. See Judith A. Cariddo, 55 ECAB 348 (2004). See also Rose
Carye, 50 ECAB 482, 487 (1999); Lewis George, 45 ECAB 144 (1993).
20

See George A. Rodriguez, 57 ECAB 224 (2005).

21

See Madelyn Y. Grant, 57 ECAB 533 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the January 5, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 21, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

